DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 7 are objected to because of the following informalities:  Claim 5, line 4, the phrase “when the detection information” should be replaced with when detection information.  Claim 7, line 7, the phrase “when the detection” should be replaced with from when the detection.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii US 6,952,537 (hereinafter “Fujii”) in view of Uchida et al. JP 2010-089943 (hereinafter “Uchida”).

a medium placement section (region including 105 to separation conveying roller 8, refer to FIG. 4) on which a medium is placed; and
a feeding roller (5) feeding a medium from the medium placement section; 
the medium placement section is provided with a placement detector (37) that acquires information relating to a presence/absence of a medium on the medium placement section.
Fujii fails to teach
a motion detection sensor, that is disposed at a position facing a surface of a medium, and detects a motion of a medium; and 
a controller that stops feeding of a medium based on a detection value received from the motion detection sensor, wherein the motion detection sensor is a two-dimensional sensor including a light emitting section and a light receiving section and detecting a motion of a medium in a two- dimensional coordinate system that includes a first axis and a second axis, and the controller sets a state of the light emitting section to a non-light emitting state when detection information of the placement detector indicates that a medium is absent on the medium placement section.
Fujii also teaches to turn off (regarding claim limitation “controller sets a state of the light emitting section to a non-light emitting state”) various sheet sensors (separation sensor 30, diagonal detection sensor 31, registration sensor, etc.) when the placement detector (37) 
Uchida teaches a motion detection sensor (1) in a medium placement section, that is disposed at a position facing a surface of a medium, and detects a motion of a medium; and 
a controller (CPU 15) that stops (“roller stop” based a predetermined threshold exceeded) feeding of a medium based on a detection value received from the motion detection sensor, wherein the motion detection sensor is a two-dimensional sensor including a light emitting section (2) and a light receiving section (4) and detecting a motion of a medium in a two- dimensional coordinate system that includes a first axis and a second axis.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Fujii’s device with a motion detection sensor and controller function as taught by Uchida in order detect early skew of a medium and to quickly stop feeding of the medium to reduce damage to the medium.  The combination of references would also make obvious providing a controller that sets a state of the light emitting section of Uchida’s motion detection sensor to a non-light emitting state when detection information of the placement detector of Fujii indicates that a medium is absent on the medium placement section for extending service life of motion detection sensor and reducing power consumption (refer to Col. 6, lines 19-67, and Col. 7, lines 1-18 of Fujii).
Regarding claim 3, the combination of references would provide wherein a medium detection position (refer to the position of 37 in FIG. 4 of Fujii, which is a 
	Regarding claim 7, the combination of references would provide wherein the controller is configured to execute a feeding standby mode (non-light emitting state, due to absence of a medium) that waits for feeding of a medium until the detection information of the placement detector is changed to information indicating that a medium is present on the medium placement section from when the detection information of the placement detector indicates that a medium is absent on the medium placement section, and the controller sets a state of the light emitting section to a light emitting state when the detection information of the placement detector is changed from information indicating that a medium is absent on the medium placement section to information indicating that a medium is present on the medium placement section, in the feeding standby mode.
	Regarding claim 10, Fujii teaches an image reading apparatus (FIG. 4) comprising: a reader (206) that reads a medium; and the medium transporting device according to claim 1, which transports a medium toward the reader.
Claim 1, 2, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kogi et al. US 10,322,898 (hereinafter “Kogi”) in view of Uchida, and further in view of Fujii.
	Regarding claims 1 and 11 (method claim), Kogi teaches a medium transporting device (FIG. 2) comprising: 

a feeding roller (34) feeding a medium from the medium placement section; 
the medium placement section is provided with a placement detector (28) that acquires information relating to a presence/absence of a medium on the medium placement section. 
Kogi also teaches a sensor unit (44, refer to FIG. 4) for detecting skew (inclination) of a medium and a controller that stops rotation of the feeding roller (34) based on an error detection by the sensor unit.
Kogi fails to teach
•    the sensor unit is a motion detection sensor, that is disposed at a position facing a surface of a medium, and detects a motion of a medium; and wherein the motion detection sensor is a two-dimensional sensor including a light emitting section and a light receiving section and detecting a motion of a medium in a two- dimensional coordinate system that includes a first axis and a second axis, and the controller sets a state of the light emitting section to a non-light emitting state when detection information of the placement detector indicates that a medium is absent on the medium placement section.
	Uchida teaches a motion detection sensor (1) in a medium placement section, that is disposed at a position facing a surface of a medium, and detects a motion of a medium; and 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute Kogi’s sensor unit (44) with the motion detection sensor of Uchida in order to achieve the predictable result of providing an alternative means of detecting inclination of a sheet and halting sheet feeding in the event a detected inclination exceeds a threshold, thus avoiding damage to the sheet.
Fujii teaches the known concept of turning off (“controller sets a state of the light emitting section to a non-light emitting state”) various sheet sensors (separation sensor 30, diagonal detection sensor 31, registration sensor, etc.) when a placement detector (37) indicates that a medium is absent (Col. 6, lines 19-67, and Col. 7, lines 1-18) for extending service life of the sensors and reducing power consumption.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kogi’s device with a controller that sets a state of the light emitting section of sensors to a non-light emitting state as taught by Fujii  when detection information of the placement detector of Kogi’s indicates that a medium is absent on the medium placement section for extending service life of the sensor unit and reducing power consumption (refer to Col. 6, lines 19-67, and Col. 7, lines 1-18 of Fujii).

Regarding claim 7, the combination of references would provide wherein the controller is configured to execute a feeding standby mode (non-light emitting state, due to absence of a medium) that waits for feeding of a medium until the detection information of the placement detector is changed to information indicating that a medium is present on the medium placement section from when the detection information of the placement detector indicates that a medium is absent on the medium placement section, and the controller sets a state of the light emitting section to a light emitting state when the detection information of the placement detector is changed from information indicating that a medium is absent on the medium placement section to information indicating that a medium is present on the medium placement section, in the feeding standby mode.
Regarding claim 10, Kogi teaches an image reading apparatus (FIG. 2) comprising: a reader (54) that reads a medium; and the medium transporting device according to claim 1, which transports a medium toward the reader.
Allowable Subject Matter
Claims 4-6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3656